                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




   KIM COZZENS, JESSE GOLDEN,
   JESSICA HINTON, URSULA MAYES,
   SARA UNDERWOOD, and TIFFANY
   TOTH GRAY,
                                      Civil No. 17-11535 (NLH/JS)
                   Plaintiffs,
                                      OPINION
        v.

   DAVEJOE RE, LLC, DAVEJOE,
   LLC, and MONKEYTOES, LLC
   d/b/a KASHMIR GENTLEMEN’S
   CLUB,

                   Defendants.


APPEARANCES:

JONAS PALMER MANN
BARON & BUDD, P.C.
ENCINO PLAZA
15910 VENTURA BLVD., STE. 1600
ENCINO, CA 91436

     Attorney for Plaintiffs Kim Cozzens, Jessica Hinton, Ursula
Mayes, Sara Underwood, and Tiffany Toth Gray.


HILLMAN, District Judge

     This case concerns the unauthorized use of particular

models’ likenesses in advertising.    Presently before the Court

is Plaintiffs’ Motion for Default Judgment.     Defendants have not

responded to this motion.    For the reasons stated herein, it

will be granted.
                             BACKGROUND

     This Court takes its facts from Plaintiffs’ complaint.

According to the complaint, Plaintiffs Kim Cozzens, Jesse

Golden, Jessica Hinton, Ursula Mayes, Sara Underwood, and

Tiffany Toth Gray are professional models and actresses.

Defendants, DaveJoe RE, LLC, DaveJoe, LLC, and MonkeyToes, LLC

are all limited liability companies in and citizens of New

Jersey and operate Kashmir Gentlemen’s Club – a strip club –

located at 3926 North Delsea Drive, Vineland, New Jersey.

Plaintiffs allege that, in addition to the property they operate

in Vineland, Defendants collectively operate - and control the

content of - two social media accounts, one on Facebook and one

on Twitter, as well as a website.

     Plaintiffs allege that their careers are based on the

commercialization of their image and that their reputation has a

direct effect on the commercial value of their image.    In other

words, Plaintiffs allege they carefully screen and choose the

commercial endeavors to which they attach their likeness.

However, Defendants – between November 11, 2011 and September

17, 2012 – have used each of the Plaintiffs’ images at least

once, without their consent, in advertising published on their

Facebook page. 1   Plaintiffs allege this use was knowing, willful,


1 Toth’s image was originally published on Defendants’ Facebook
page on November 11, 2011, Underwood’s on November 14, 2011,
                                  2
and intentional and was for the purpose of driving traffic to

their strip club and increasing the revenue of their business.

       Each Plaintiff alleges four claims under state and federal

law.    First, Plaintiffs allege Defendants’ actions constituted

misappropriation of their likeness under New Jersey common law.

Second, Plaintiffs allege Defendants’ actions constituted unfair

competition and/or false endorsement under the Lanham Act,

codified at 15 U.S.C. § 1125(a).       Third, Plaintiffs allege the

same claim for unfair competition and/or false endorsement under

New Jersey Statute § 56:4-1.    Finally, Plaintiffs assert a New

Jersey common law unfair competition claim.

       The complaint was filed on November 10, 2017 and it was

served on Defendants on November 17, 2017.       Defendants have

failed to appear in the action, besides this Court’s receipt of

a letter from David Glassman, a managing member or former

managing member of the Defendant entities.       The Clerk entered

default on April 19, 2018.    The instant motion for default

judgment was filed on November 5, 2018.       As mentioned supra, no

opposition was filed. 2




Mayes’ and Hinton’s on January 24, 2012, Golden’s on December 1,
2011, and Cozzens’ on September 17, 2012.

2 The letter from Glassman is not an opposition and contains no
legal argument. It merely states that Glassman has attempted to
retain legal counsel.
                                   3
                              ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court has federal question jurisdiction over this case

pursuant to 28 U.S.C. § 1331 and has supplemental jurisdiction

over the New Jersey state law claims pursuant to 28 U.S.C. §

1367.

     B.   Personal Jurisdiction

     In addition to subject matter jurisdiction, this Court must

also be satisfied it possesses personal jurisdiction over the

Defendants.    See U.S. Life Ins. Co. v. Romash, No. 09-3510

(GEB), 2010 U.S. Dist. LEXIS 57276, at *3-4 (D.N.J. June 9,

2010) (“Before entering default judgment, the court must address

the threshold issue of whether it has subject matter

jurisdiction and personal jurisdiction over the parties.”

(citing Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th

Cir. 1986)).

     It appears this Court possesses personal jurisdiction over

Defendants.    Plaintiffs allege Defendants are New Jersey limited

liability companies – all operating out of the same location in

Vineland, New Jersey.    This Court is satisfied personal

jurisdiction over the Defendants exists in this case. 3


3 To the extent applicable, this Court additionally notes that
New Jersey has authorized personal jurisdiction to the
“outermost limits permitted by the United States Constitution.”
Avdel Corp. v. Mecure, 277 A.2d 207, 209 (N.J. 1971). The
                                  4
     C.   Default

     The first step in obtaining a default judgment is the entry

of default.   “When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

Clerk must enter the party’s default.”   FED. R. CIV. P. 55(a).

The Clerk entered default against Defendants on April 19, 2018.

     D.   Default Judgment

     “Federal Rule of Civil Procedure 55(b)(2) authorizes courts

to enter a default judgment against a properly served defendant

who fails to a file a timely responsive pleading.”   Chanel v.

Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (citing

Anchorage Assocs. v. Virgin Is. Bd. of Tax Rev., 922 F.2d 168,

177 n.9 (3d Cir. 1990)).   But, a party seeking default judgment

“is not entitled to a default judgment as of a right.”    Franklin

v. Nat'l Maritime Union of Am., No. 91-480, 1991 U.S. Dist.

LEXIS 9819, at *3-4 (D.N.J. 1991) (quoting 10 Wright, Miller &




Constitution authorizes personal jurisdiction “under two
distinct theories, a defendant’s general or claim-specific
contacts with the forum,” when a defendant is foreign to the
forum. Remick v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001).
Here, personal jurisdiction may be exercised under the general
jurisdiction theory because Defendants’ operations of a strip
club in Vineland, New Jersey create contacts that are
“continuous and systematic” so that it could be reasonably
stated that Defendants have “purposefully avail[ed themselves]
of the privilege of conducting activities within” New Jersey.
Id. (citations and internal quotation marks omitted).
                                 5
Kane, Federal Practice and Procedure § 2685 (1983)), aff'd, 972

F.2d 1331 (3d Cir. 1992).    The decision to enter a default

judgment is “left primarily to the discretion of the district

court.”    Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.

1984).

     Although every “well-pled allegation” of the complaint,

except those relating to damages, are deemed admitted, Comdyne

I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990), before

entering a default judgment the Court must decide whether “the

unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit mere conclusions of

law,” Chanel, 558 F. Supp. 2d at 535 (citing Directv, Inc. v.

Asher, No. 03-1969, 2006 U.S. Dist. LEXIS 14027, at *3 (D.N.J.

Mar. 14, 2006)).    “Three factors control whether a default

judgment should be granted: (1) prejudice to the plaintiff if

default is denied, (2) whether the defendant appears to have a

litigable defense, and (3) whether defendant’s delay is due to

culpable conduct.”    Chamberlain v. Giampapa, 210 F.3d 154, 164

(3d Cir. 2000); United States v. $55,518.05 in U.S. Currency,

728 F.2d 192, 195 (3d Cir. 1984).     If a review of the complaint

demonstrates a valid cause of action, the Court must then

determine whether plaintiff is entitled to default judgment.

          a. Whether Plaintiff has Stated a Cause of Action

     The Court will determine whether each claim asserted by

                                  6
Plaintiffs properly states a cause of action.

             i. Misappropriation of Likeness

     To establish a prima facie case of misappropriation of

likeness under New Jersey common law, the plaintiff must

establish four elements: “(1) the defendant appropriated the

plaintiff’s likeness, (2) without the plaintiff's consent, (3)

for the defendant’s use or benefit, and (4) damage.”   Hart v.

Elec. Arts, Inc., 740 F. Supp. 2d 658, 665 n.5 (D.N.J 2010).

     Here, Plaintiffs’ complaint alleges the Defendants used

each of their likenesses on their Facebook page and that the use

was without their consent.   (See also ECF Nos. 12-2 – 12-8.)

Plaintiffs’ also allege, as required, that their likenesses were

used for a predominately commercial purpose – here to draw in

business to Defendants’ strip club.   See Castro v. NYT

Television, 851 A.2d 88, 97 (N.J. Super. Ct. App. Div. 2004)

(“Under New Jersey common law, defendant[s] would be liable for

the tort of misappropriation of likeness only if defendant’s use

of plaintiff’s likeness was for a predominantly commercial

purpose, i.e., if defendant was seeking to capitalize on

defendant’s likeness for purposes other than the dissemination

of news or information.” (alteration in original and citations

omitted)).   Finally, Defendants have adequately alleged damages,

which, in this case was the incursion on the exclusive use of

their likenesses.   Plaintiffs have adequately stated a claim

                                 7
here.

          ii. Federal Statutory Unfair Competition and False
              Endorsement

     Plaintiffs also alleged unfair competition and false

endorsement under 15 U.S.C. § 1125(a).    After assessing the case

law and Plaintiffs’ allegations (as described in-depth, infra),

it appears Plaintiffs only assert a specific unfair competition

claim, that of false endorsement.    Thus, this Court will only

examine that claim here.

     “A celebrity is entitled to vindicate property rights in

his or her identity under [§ 1125(a)] of the Lanham Act, because

he has an economic interest in his identity akin to that of a

traditional trademark holder.”   Facenda v. N.F.L. Films, Inc.,

488 F. Supp. 2d 491, 503 (E.D. Pa. 2007) (citations omitted).       A

false endorsement case arises when there is “a likelihood of

confusion, mistake, or deception” as to the affiliation between

the celebrity and the unauthorized user.    Id. at 504.   This is

the case alleged here, where Plaintiffs assert that Defendants’

unauthorized use of their images creates the mistaken impression

that they are somehow affiliated with Defendants or approve of

Defendants’ business.

     A false endorsement case requires a plaintiff to show that:

     (1) its mark is legally protectable; (2) it owns the
     mark; and (3) the defendant’s use of the mark to
     identify its goods or services is likely to create
     confusion concerning the plaintiff’s sponsorship or

                                 8
     approval of those goods or services.

Facenda v. N.F.L. Films, Inc., 542 F.3d 1007, 1014 (3d Cir.

2008) (citing Commerce Nat’l Ins. Servs., Inc. v. Commerce Ins.

Agency, Inc., 214 F.3d 432, 437 (3d Cir. 2000)).

     Here, Plaintiffs allege they each earn a living by

commercializing their identities for use by various brands and

services.   (Pl. Compl. ¶ 107.)   Plaintiffs allege their images,

likenesses, and identities are valid and protectable marks of

which they have possessed and safeguarded an exclusive right.

(Pl. Compl. ¶¶ 108-09.)   Therefore, it appears the first two

elements are met here – that Plaintiffs possess valid and

legally protectable marks which they own.

     Plaintiffs have also adequately alleged the third element

here.   The third element, unlike the first, requires

consideration of eight factors, which are:

     1. the level of recognition that the plaintiff has
     among the segment of the society for whom the
     defendant’s product is intended;

     2. the relatedness of the fame or success of the
     plaintiff to the defendant’s product;

     3. the similarity of the likeness used by the
     defendant to the actual plaintiff;

     4. evidence of actual confusion;

     5. marketing channels used;

     6. likely degree of purchaser care;

     7. defendant’s intent [in] selecting the plaintiff;

                                   9
     and

     8. likelihood of expansion of the product lines.

Id. at 1019-20 (citing and quoting Facenda, 488 F. Supp. 2d at

510; Downing v. Abercrombie & Fitch, 265 F.3d 994, 1007-08 (9th

Cir. 2001)) (also noting that the fourth factor should be

modified to include “and the length of time the defendant

employed the allegedly infringing work before any evidence of

actual confusion arose”).

     Overall, the Court notes these factors strongly favor

Plaintiffs based on the allegations made.   Plaintiffs are likely

to have some recognition among the clientele of Defendants’

business because they are models and their fame as models are

related in some respect with Defendants’ business.     The

likenesses used by Defendants were Plaintiffs’ exact likenesses.

Plaintiffs allege there has been actual confusion. 4   (Pl. Compl.

¶ 121.)    Plaintiffs also allege that the marketing channels they

use were also used by Defendants, namely Facebook.     (Pl. Compl.

¶ 119.)    Finally, it appears Defendants’ intent was willful and

deliberate as Defendants used Plaintiffs’ images without their

consent in order to drive business to their strip club.      (Pl.

Compl. ¶¶ 123-24.)




4 Plaintiffs do not specify the time period that elapsed between
Defendants’ unauthorized use and the first instance of actual
confusion.
                                 10
     Accordingly, this Court finds there is likelihood of

confusion and that Plaintiffs’ have adequately pleaded a false

endorsement claim against Defendants.

          iii. New Jersey Common Law and Statutory Unfair
               Competition and False Endorsement

     Plaintiffs also bring claims under New Jersey Statute §

56:4-1 and New Jersey common law for unfair competition.

Generally, this Court notes that “‘unfair competition claims

under New Jersey statutory and common law’ mirror unfair

competition claim ‘under . . . the Lanham Act.’”   Diversified

Indus. v. Vinyl Trends, Inc., No. 13-6194 (JBS/JS), 2016 U.S.

Dist. LEXIS 162304, at *14-15 (D.N.J. Nov. 22, 2016) (quoting

Bracco Diagnostics, Inc. v. Amersham Health, Inc., 627 F. Supp.

2d 384, 454 (D.N.J. 2009)).   Although this case law does not

specifically address a false endorsement claim, this Court finds

no New Jersey case law holding even suggesting that state law

would provide less protection than the Lanham Act in false

endorsement cases.   Accordingly, this Court finds that

Plaintiffs have adequately alleged New Jersey statutory and

common law claims because they have adequately alleged their

federal claim. 5



5 This Court also notes that the general federal test for unfair
competition claims is used as the basis for that of a false
endorsement claims. See Facenda, 542 F.3d at 1018-20
(describing the modification of the general Lapp factors in
conjunction with the Downing factors to create the factors used
                                11
         b. Whether Plaintiffs are Entitled to Default Judgment

       Because it has been determined that Plaintiffs have stated

viable causes of action for violations of New Jersey statutory

and common law as well as the Lanham Act, it must be determined

whether Plaintiffs are entitled to a default judgment.    As

stated supra, prior to entering judgment on the counts where a

valid cause of action has been established, three factors must

be considered: (1) prejudice to the plaintiffs if default

judgment is not granted; (2) whether the defendants have a

meritorious defense; and (3) whether the defendants’ delay was

the result of culpable misconduct.    Chamberlain, 210 F.3d at

164.

             i. Prejudice to Plaintiffs

       Plaintiffs will be prejudiced absent a default judgment

because Defendants’ failure to respond to Plaintiffs’ claims

leaves Plaintiffs with no other means to vindicate their claims.

            ii. Existence of Meritorious Defense

       “A claim, or defense, will be deemed meritorious when the

allegations of the pleadings, if established at trial, would




for a false endorsement claim in the Third Circuit). Therefore,
the Court finds here that because this claim has satisfied the
false endorsement factors constructed in Facenda, this claim
would also satisfy the Lapp factors. See Interpace Corp. v.
Lapp, Inc., 721 F.2d 460, 462-63 (3d Cir. 1983) (listing the
factors used to determine likelihood of confusion); Downing v.
Abercrombie & Fitch, 265 F.3d 994, 1007-08 (9th Cir. 2001).
                                 12
support recovery by plaintiff or would constitute a complete

defense.”    Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863,

869-70 (3d Cir. 1984); accord $55,518.05 in U.S. Currency, 728

F.2d at 195; Feliciano v. Reliant Tooling Co., 691 F.2d 653, 657

(3d Cir. 1982); Farnese v. Bagnasco, 687 F.2d 761, 764 (3d Cir.

1982).   Here, it is axiomatic that the Court cannot consider

Defendants’ defenses because Defendants have failed to respond

to this action.    See Prudential Ins. Co. of Am. v. Taylor, No.

08-2108, 2009 U.S. Dist. LEXIS 16531, at *3 (D.N.J. Feb. 27,

2009) (“[B]ecause Ms. Ducker has not answered or otherwise

appeared in this action, the Court was unable to ascertain

whether she has any litigable defenses.”); Santiago v. Lucky

Lodi Buffet Inc., 2016 U.S. Dist. LEXIS 146089, at *6-7 (D.N.J.

2016) (“[I]n the absence of any responsive pleading and based

upon the facts alleged in the Complaint, Defendants do not have

a meritorious defense.").

            iii. Whether Defendants’ Delay is the Result of
                 Culpable Conduct

     Defendants’ delay appears to be the result of culpable

conduct.    “Culpable conduct is dilatory behavior that is willful

or in bad faith.”    Gross v. Stereo Component Sys., Inc., 700

F.2d 120, 123 (3d Cir. 1983).    Plaintiff served Defendants with

their complaint on November 17, 2017, and Defendants failed to

respond by the December 8, 2017 deadline.    They have not


                                 13
appeared since.

     An affidavit filed by Plaintiffs’ counsel on August 6, 2018

reveals the reason for this dilatory behavior.    Plaintiffs’

counsel represented a different group of individuals against

Defendants in a separate action before this Court.    Defendants’

counsel in that case were advised of the new complaint and that

set of counsel advised Plaintiffs’ counsel that they would not

be representing Defendants in the instant case.    Default was

entered on April 19, 2018.

     Thereafter, Plaintiffs’ counsel was contacted by a third-

party adjuster for Defendants’ insurance carrier and agreed to

delay their motion for default judgment pending decision on an

insurance dispute between Defendants and their carrier.    Mr.

Glassman’s letter of December 3, 2018 reveals the insurance

carrier denied representation for the Defendants in this action.

The letter requested additional time to secure counsel.    As of

the time of this opinion, no counsel has entered an appearance

for Defendants.   The Court finds this is willful – and therefore

culpable – conduct.

     Moreover, because Defendants are entities, they are not

minors, they are not incompetent, and they have not been engaged

in military service.   Therefore, Defendants’ failure to appear

in the action can be deemed willful, even without the benefit of

the facts stated above. See, e.g., Santiago, 2016 U.S. Dist.

                                14
LEXIS 146089, at *7 (“Defendants acted culpably as they have

been served with the Complaint and Defendants are not infants,

otherwise incompetent, or presently engaged in military

service.”).

     Consequently, because the Court has found that Plaintiffs

shall be prejudiced if default judgment is not granted,

Defendants do not have a meritorious defense, and Defendants’

failure to appear in this case is the result of their culpable

misconduct, judgment shall be entered in Plaintiffs’ favor on

their New Jersey statutory and common law claims as well as

their Lanham Act claim as described, supra.   Thus, this Court

will grant Plaintiffs’ Motion for Default Judgment.

       c. Damages

     In order to determine what damages Plaintiffs are entitled

to for their judgment against Defendants, the Court may “conduct

hearings or make referrals - preserving any federal statutory

right to a jury trial - when, to enter or effectuate judgment,

it needs to . . . determine the amount of damages.”   FED. R. CIV.

P. 55(b)(2); cf. FED. R. CIV. P. 55(b)(1) (“If the plaintiff’s

claim is for a sum certain or a sum that can be made certain by

computation, the clerk - on the plaintiff’s request, with an

affidavit showing the amount due - must enter judgment for that

amount and costs against a defendant who has been defaulted for

not appearing and who is neither a minor nor an incompetent

                                15
person.”); Jonestown Bank & Tr. Co. v. Automated Teller Mach.,

Servs., Inc., No. 1:12-cv-01666, 2012 U.S. Dist. LEXIS 172323,

at *11 (M.D. Pa. Dec. 4, 2012) (citing 10 James Wm. Moore, et

al., Moore's Federal Practice § 55.32[2][c] (Matthew Bender ed.

2010) (“[T]he ‘hearing’ may be one in which the court asks the

parties to submit affidavits and other materials from which the

court can decide the issue.”)).

     In this case, the Court finds it need not conduct an actual

hearing as Plaintiffs have submitted declarations and have

retained an expert who has opined in a declaration on the amount

of damages in this case.   See Bds. of Trs. of the Operating

Eng’rs Local 825 Welfare Fund v. Robert Silagy Landscaping Inc.,

No. 06-1795, 2006 U.S. Dist. LEXIS 82475, at *9-10 (D.N.J. Nov.

9, 2006) (“Even when faced with claims for uncertain damages a

district court may still, using its discretion, decline to hold

a Rule 55(b)(2) hearing, particularly where the ‘amount claimed

[is] capable of ascertainment from definite figures contained in

the documentary evidence or in detailed affidavits.’” (quoting

KPS Assocs., Inc. v. Designs by FMC, Inc., 318 F.3d 1, 19 (1st

Cir. 2003))).

     However, this Court finds Plaintiffs’ Motion for Default

Judgment to be deficient as it relates to the specificity of its

damages calculations.   Plaintiffs cite to no statutes or case

law as to why the fair market value of $520,000 stated by its

                                  16
damages expert, Stephen Chamberlain, is compensable.    In

addition, while Mr. Chamberlain appears to have the requisite

experience to render a valid opinion on the value of Plaintiffs’

images and describes his methodology generally, the current

submissions before the Court do not explain how the methodology

was used to compute the damages for each Plaintiff. 6   He simply

concludes without further explanation that damages range from a

low of $40,000 for Ms. Mayes to a high of $150,000 for Ms.

Underwood.

     In sum, Plaintiffs claim for damages should be tethered to

the ad damnun portion of their complaint and the claims the

Court has allowed.   It may be that each count sustained by the

Court in this Opinion allows for the full measure of damages

claimed or only some.   This should be for the Plaintiff to

explain and not the Court to determine.   Second, Plaintiffs’

submission should parse out how each amount of damages were

calculated for each individual Plaintiff.   Thus, Plaintiffs will

be directed to file a new brief that specifically cites the

nature of the damages presented, which claim allowed by the


6 There is reason to believe that Plaintiffs’ expert prepared the
requisite proofs and counsel inadvertently failed to place them
on the record. A table of contents appended to Chamberlain’s
declaration reveals an expert report of 55 pages in length, the
latter portion of which apparently contains an “Individual
Analysis” for each Plaintiff. However, the report actually
filed is only 21 pages long and appears to omit everything past
page 14 of the full report. See Doc. No. 12-8, page 9.
                                17
Court to proceed to judgment authorizes those damages, and what

evidence – from the declarations already filed or from

supplemental declarations – supports those particular damages.

                              CONCLUSION

     For the reasons stated herein, this Court will grant

Plaintiffs’ Motion for Default Judgment.     Plaintiffs are

required, as described in this Opinion and the accompanying

Order, to submit supplemental briefing on damages before final

judgment will be entered. 7

     An appropriate Order will be entered.



Date: February 11, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




7 Plaintiff’s proposed form of judgment (Doc. No. 12-9) asks the
Court to impose a full joint and several judgment of $520,000 in
favor of each of the Plaintiffs even though each of the
Plaintiffs’ damages are clearly quantifiably different and
personal to each. Plaintiffs offer no justification as to why
one plaintiff should be entitled to damages suffered by another.
Plaintiffs are invited to submit a new proposed form of final
judgment for each Plaintiff for the amount each individually
claims in damages (which may be entered jointly and severally
against all Defendants) or explain why full judgment of $520,000
should be entered in favor of each Plaintiff.
                                  18
